DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-14) in the reply filed on 9/2/2021 is acknowledged.  Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON JACOB
Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,192,336 to Jacob.
Regarding claim 21, Jacob discloses a retention system, comprising: a body (Annotated Fig. 3 below) comprising a first surface (front surface) and a second surface (rear surface) and defined by a perimeter wall (perimeter wall of body); a first retention element (Annotated Fig. 3 below) coupled to the body; and a second retention element (Annotated Fig. 3 below) coupled to and extending from the perimeter wall at a first end 

    PNG
    media_image1.png
    304
    609
    media_image1.png
    Greyscale

				Jacob Annotated Fig. 3
Regarding claim 22, Jacob discloses wherein the first retention element is releasably coupled to the body (via 32).

Regarding claim 24, Jacob discloses wherein the first retention element comprises a flexible strap extending from the perimeter wall of the body (Figs. 1, 3).
Regarding claim 25, Jacob discloses wherein the first retention element is configured to engage a coupling element of the weapon system (the first retention element would be capable of engaging a coupling element of the weapon in a variety of ways, for example by securing against a portion of the exterior of the weapon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON GREEN IN VIEW OF BALLARD
Claims 21-22, 24-26 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,941,434 to Green in view of US Published Application 2004/0182896 to Ballard.
Regarding claim 21, Green discloses a retention system, comprising: a body (14) comprising a first surface (surface facing the held object) and a second surface (surface facing away from held object) and defined by a perimeter wall (perimeter wall of 14 – Fig. 1); a first retention element (20A) coupled to the body; and a second retention 
Regarding claim 22, Green fails to disclose whether the first retention element (20A) is releasably coupled to the body.  However, Green discloses another embodiment of a mounting plate, in which a strap is releasably coupled to the body (Fig. 4 – via Velcro 82a/b on strap 79).  It would have been obvious to one of ordinary skill to have used Velcro to releasably attach the first retention element (20A) to the body 
Regarding claim 24, Green discloses wherein the first retention element (20A) comprises a flexible strap extending from the perimeter wall of the body (Fig. 1).
Regarding claim 25, Green discloses wherein the first retention element is configured to engage a coupling element of the weapon system (20A would be capable of engaging a coupling element of the weapon in a variety of ways, for example by securing against a portion of the exterior of the weapon).
Regarding claim 26, Green as modified in claim 22 discloses wherein a first portion of the first retention element comprises a first side (82a) of a hook-and-loop fastener and a second portion of the first retention element comprises a second side (82b) of the hook-and-loop fastener.
Regarding claims 30-31, Green discloses wherein the second surface of the body comprises an attachment mechanism (clip 36) configured to couple the body to a concealable surface, wherein the concealable surface is selected from the group consisting of: a surface of an article of clothing, a surface of an item of furniture, a surface of a vehicle, a surface of a container, and a surface of a structure (36 is capable of securing to one or more of these surfaces).

REJECTION BASED ON GREEN IN VIEW OF BALLARD AND VOLPEI
Claims 21 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Ballard and US Patent 5,294,031 to Volpei.

Regarding claim 27, the combination from claim 21 discloses wherein the first retention element extends from a first portion of the perimeter wall of the body to a second portion of the perimeter wall of the body in a retention position (the first retention element 18B (Green) would extend completely from the top to the bottom when modified by Volpei in claim 21).
Regarding claim 28, the combination from claim 21 discloses a third retention element (19B - Green) coupled to and extending from the perimeter wall at a second end of the body, wherein a portion of the third retention element overlaps a portion of the first retention element in a retention position (Figs. 2-3, Green).
Regarding claim 29, the combination from claim 21 discloses wherein the third retention element is fixedly coupled to the body (at 32 (Green), modified by Ballard) and comprises a releasable coupling mechanism (42 – Volpei), and wherein one of the first retention element or the body comprises a complimentary coupling mechanism (38 – Volpei).

REJECTION BASED ON YOUNG IN VIEW OF GREEN AND BALLARD
Claims 32-33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2003/0205595 to Young in view of Green and Ballard.
Regarding claim 32, Young discloses a system, comprising: an article of clothing (pants 50); and a retention system coupled to the article of clothing, the retention system comprising: a body (Fig. 4 - rear half of holster 11) comprising a first surface (surface facing outward in Fig. 4) and a second surface (surface facing inward in Fig. 4), wherein the second surface is coupled to the article of clothing (Fig. 4); a first retention element (front half of holster 11).  Young fails to disclose the claimed details of the body and retention element.  However, Green discloses a personal carrier including a body (14) comprising a first surface (surface facing the held object) and a second surface (surface facing away from the held object) and defined by a perimeter wall (perimeter wall of 14); a first retention element (20A) coupled to the body; a second retention element (20B) coupled to and extending from the perimeter wall at a first end of the body, wherein a portion of the second retention element overlaps a portion of the first retention element in a retention position (when 20A is secured to 20B), wherein the second retention element is fixedly coupled to the body (at 32), wherein the second retention element comprises a releasable coupling mechanism (hooks 25) and one of the first retention element or the body comprises a complimentary coupling mechanism (loops 23), wherein the second retention element is transitioned to the retention position by coupling the releasable coupling mechanism to the complimentary coupling mechanism (when 20A is secured to 20B), and wherein the first retention element and the second retention element are configured to engage a weapon system to maintain 
Regarding claim 33, Young discloses wherein the article of clothing comprises a concealment feature (releasable flap in fig. 2) configured to be transitioned from a first position (flap open – Fig. 2) in which the retention system is visible to a second position (flap closed) in which the retention system is concealed by the concealment feature.  
Regarding claim 35, Young discloses wherein the concealment feature comprises a first coupling element (half of zipper – Fig. 2) and the article of clothing comprises a second coupling element (other half of zipper – Fig. 2), and wherein the first coupling element and the second coupling element are configured to releasably couple a portion of the concealment feature to the article of clothing (Fig. 2).
Regarding claim 36, Young discloses wherein the article of clothing includes a releasable coupling mechanism (half of zipper – Fig. 2) configured to maintain the concealment feature in the second position.
.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, Green and Ballard, further in view of US Patent 5,692,237 to Bennett.
Regarding claim 34, Young discloses wherein the concealment feature comprises a strip at least partially fixedly coupled to the article of clothing (Fig. 2 – left and bottom are sewn).  Young fails to disclose the material of the strip.  However, Bennett discloses a fabric strip (see abstract).  It would have been obvious to one of ordinary skill to have used fabric in Young’s pants because doing so only involves choosing from a finite number of predictable materials to use in an article of clothing.  To the extent there is any question about the fixed coupling in Young, Bennett also discloses fixedly coupling one side to the article of clothing (Col. 3, lines 64-67).  It would have been obvious to one of ordinary skill to have fixedly coupled at least one side of the strip to secure the strip against unintended detachment and loss.  

REJECTION BASED ON YOUNG IN VIEW OF GREEN, BALLARD AND VOLPEI
Claims 32-33 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Green, Ballard and Volpei.

Regarding claim 33, Young discloses wherein the article of clothing comprises a concealment feature (releasable flap in fig. 2) configured to be transitioned from a first position (flap open – Fig. 2) in which the retention system is visible to a second position (flap closed) in which the retention system is concealed by the concealment feature.  
Regarding claim 38, the combination from claim 32 discloses wherein the retention system comprises a third retention element (19B - Green) coupled to and extending from the perimeter wall at a second end of the body, wherein a portion of the third retention element overlaps a portion of the first retention element in a retention position (Figs. 2-3, Green).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734